NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0493n.06

                                                  No. 14-1995


                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

GEORGE YONO and SALWA YONO,                                                                      FILED
                                                                                          Jul 10, 2015
        Plaintiffs-Appellants,                                                       DEBORAH S. HUNT, Clerk
v.

DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE                                      ON APPEAL FROM THE UNITED
FOR LONG BEACH MORTGAGE                                        STATES DISTRICT COURT FOR THE
TRUST 2004-6, and JPMORGAN                                     EASTERN DISTRICT OF MICHIGAN
CHASE BANK, NA, SUCCESSOR TO
WASHINGTON MUTUAL BANK,

        Defendants-Appellees.




BEFORE:          CLAY and SUTTON, Circuit Judges; and WATSON, District Judge.

        PER CURIAM. Plaintiffs George and Salwa Yono filed an amended complaint in the

Oakland County Circuit Court in Michigan seeking, among other relief, quiet title to property

located in West Bloomfield, Michigan. Defendants Deutsche Bank National Trust Company

(“Deutsche Bank”), as Trustee for Long Beach Mortgage Trust 2004-6, and JPMorgan Chase

Bank, N.A. (“JPMorgan”), successor to Washington Mutual Bank, removed the complaint to the

United States District Court for the Eastern District of Michigan on July 26, 2013. On February

28, 2014, the district court issued an order granting Deutsche Bank’s motion to dismiss and

JPMorgan’s motion for summary judgement. The district court denied Plaintiffs’ subsequent


        
          The Honorable Michael H. Watson, United States District Judge for the Southern District of Ohio, sitting
by designation.
                                             No. 14-1995


motion for reconsideration. Plaintiffs failed to file a timely notice of appeal; rather, on June 6,

2014, Plaintiffs filed a motion for leave to file their notice of appeal out of time. After receiving

briefing by the parties, the district court denied Plaintiffs’ motion. Plaintiffs now argue that the

district court abused its discretion in so doing.

       Plaintiffs contend that a “setting change” in their counsel’s electronic filing system and a

“computer glitch” experienced by Plaintiffs’ counsel should excuse their failure to file their

notice of appeal by the specified deadline.         However, the explanations and arguments put

forward by Plaintiffs fall far short of the “unique or extraordinary circumstances” that Plaintiffs

must demonstrate in order to be granted leave to file an untimely notice of appeal. Marsh v.

Richardson, 873 F.2d 129, 130 (6th Cir. 1989). After carefully considering the record, the

parties’ arguments, and applicable law, we find that the district court’s reasoning and

conclusions are sound. We therefore hold that the district court did not abuse its discretion by

denying Plaintiffs’ motion for leave to file a notice of appeal out of time. We AFFIRM on the

basis of the district court’s order dated July 11, 2014.




                                                    2